Citation Nr: 0529344	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-06 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 24, 1977 to April 13, 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for a low back 
disability.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A low back disability was not present in service, the 
veteran does not have a current diagnosis of a low back 
disability, and such a disability is not otherwise related to 
active service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2002.  Since this letter fully provided notice of 
elements (1), (2), (3), and (4) see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the December 2003 SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Service medical records; records from E. Bonilla-Torres, 
M.D., R. Mitchel, M.D., P.C. Falto, M.D., I.M. Casta Mendez, 
M.D., and J.F. Cancio have been received and associated with 
the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal. Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records indicate that the veteran had a well-
healed postoperative scar over his sacrum at the enlistment 
examination.  Records show complaints of pain at the surgical 
site.  Furthermore, medical board proceedings were held at 
which it was recommended that the veteran be separated for 
the painful scar on his rectum which existed prior to 
service.  There was no showing of superimposed back 
disability in service.  

Records from P.C. Falto, M.D. dated from February 1991 to 
November 1998 do not show treatment for a low back 
disability; records from E. Bonilla-Torres dated in May 1996 
similarly do not show treatment for a low back disability; 
records from J.F. Cancio, M.D. dated in March 2000 note a 
well-healed surgical scar; and records from R. Mitchel, M.D. 
dated from March 2001 to January 2003 indicate that the 
veteran was seen for complaints of back pain.  No underlying 
back disability was identified.  

A letter from I.M.Casta Mendez, M.D. dated in August 2003 
notes that the veteran had a pilonidal cyst removed in 1977, 
shortly thereafter entered service, and had been hospitalized 
several times for low back pain.  Dr. Mendez also indicates 
that the veteran's condition may have been due to physical 
training so shortly after surgery.  No underlying back 
disability was identified.  

The veteran does not have a current diagnosis for a low back 
disability.  Medical evidence has been presented indicating 
that the veteran has been seen for low back pain.  Dr. Mendez 
has even suggested that the veteran's low back pain may be 
related to his army training.  However, there is no showing 
of an underlying back disability and there is no current 
diagnosis of a low back disability.  

The veteran has complained of low back pain and this has been 
noted by various medical evidence.  However pain is not 
analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking 
service connection for a neck disability and an increased 
rating for a low back disability. On the issue of service 
connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted. Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court).  In the absence of competent evidence demonstrating 
that the appellant currently has a low back disability that 
is related to service, the Board is unable to identify a 
basis to grant service connection for low back disability.


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


